166 F.3d 1205
Kim Fiorigliov.State of New Jersey, Department of Personnel, LindaAnselmini, Commissioner of Personnel, Individually, AnthonyJ. Cimino, Retired Director of Personnel, Individually,Robert Maurer, Retired Director of Department of Personnel,Steve Gordon, John Kraus, Chris Levy, John Does, Jane Does,1-100, Addresses Presently Unknown, as those who hadresponsibility to perform all duties to execute apromotional examination for Rank of Battalion Fire
NO. 96-5756
United States Court of Appeals,Third Circuit.
August 21, 1998

Appeal From:  D.N.J. ,No.95-03422 ,
Irenas, J.


1
Affirmed.